DETAILED ACTION
The following office action is in response to the amendment filed 4/23/2021 where claims 1-2 and 4-6 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2004344445 in view of JP 3031693 in further view of Bliss (US 3,737,079).
‘445 teaches A clothes hanger comprising: a hook having a hanging groove 1; a pair of shoulder holders 4 extending downward and left and right from the hook to hold shoulders of a piece of clothing; a pair of arm holders 10/11 connected to ends of the pair of shoulder holders to horizontally rotate, wherein the hook has the hanging groove formed at an upper portion and a neck 2 formed at a lower portion and being able to horizontally rotate with respect to the pair of shoulder holders.  ‘445 teaches the fitting groove part of the clothing body part holder has a U-shape (at 2/3) and is horizontally fitted at a predetermined position on a lower portion of a body part of a piece of clothing.  .

‘693 teaches a clothing body part holder having a fitting groove part (between 2 and 3) at a side that is horizontally fitted on a lower portion of a piece of clothing to hold the lower portion, and a fastening part (opposite side) at another side that is fastened to the hook the fastening part of the clothing body part holder has an end detachably coupled to the neck.  
It would have been obvious to one of ordinary skill in the art before the claimed invention to modify the hanger of ‘445 with the garment device of ‘693 in order to allow the hanger to hold a pair of pants as well.
The combined references do not teach fastening part of the clothing body part holder detachably coupled to the neck.
Bliss teaches a hanger with a clothing part holder 24 that is removably detachable from the neck.
It would have been obvious to one of ordinary skill in the art before the claimed invention to modify the hanger of the combined references with the detachable joint of Bliss in order to allow the device to be removed when not in use.
As to claim 2, ‘445 teaches fastening part of the clothing body part holder has another end coupled to the fitting groove part.

As to claim 6, ‘445 teaches the pair of arm holders rotates 2inward and outward, the pair of arm holders is rotated at an angle downward with respect to the shoulder holders (at the end of the arm holders).  
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2004344445 in view of JP 3031693 Bliss (US 3,737,079) as applied to claim 1, in further view of JP 5774167.
The combined references teach all the limitations of claim 4 except the neck has an L~ shaped coupling protrusion and a coupling hole corresponding to the coupling protrusion is formed at the fastening part to the detachably coupied.
‘167 teaches [he neck having an L shape 220 and a eoupiing hole 12.
It would have been obvious to one of ordinary skill in the art to modify the connection of ‘445 with the removable connection of ‘167 in order to easily separate the hanger portions.
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 4/23/2021, with respect to the rejection(s) of claim(s) 1-2, 4-6 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bliss.  The newly found art addresses the limitations the the applicant claims were not taught in the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW W. SUTTON
Examiner
Art Unit 3765



/Andrew Wayne Sutton/Examiner, Art Unit 3732